Citation Nr: 1131181	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for edema of the lower extremities, to include as secondary to diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to an increased evaluation for service-connected diabetes mellitus, type 2, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  This case was remanded by the Board in January 2010 for additional development.


FINDINGS OF FACT

1.  Edema of the lower extremities is not related to military service or to a service-connected disability.

2.  Numbness and pain of the lower extremities is not related to military service or to a service-connected disability.

3.  The Veteran's erectile dysfunction is manifested by loss of erectile power.

4.  The Veteran's diabetes mellitus is manifested by symptoms requiring insulin, an oral hypoglycemic agent, a restricted diet, and episodes of ketoacidosis or hypoglycemic reactions which do not require hospitalization or visits to a diabetic care provider.



CONCLUSIONS OF LAW

1.  Edema of the lower extremities was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Peripheral neuropathy was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

4.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in March 2005 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in March 2006 and February 2010, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Edema and Peripheral Neuropathy

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any diagnosis of chronic edema, a vascular disorder, or a neuropathic disorder.  

More than three decades after separation from military service, an April 2001 private medical report stated that the Veteran "has had rheumatoid arthritis for a number of years and tends to have prominent swelling of peripheral joints and stiffness."  On physical examination, the Veteran had prominent swelling across all metatarsophalangeal areas of both feet.  The impressions included "rheumatoid arthritis, increased activity, particularly in the feet" and diabetes mellitus.  The evidence of record shows that edema or swelling was found on physical examination in numerous VA outpatient medical reports after April 2001.  These reports gave diagnoses of both rheumatoid arthritis and diabetes mellitus in November 2001, July 2002, January 2003, and June 2003.

A July 2002 VA outpatient medical report included a diabetic foot examination.  No lesions or infections were found, and the Veteran's pedal pulses and sensation in the feet were normal.

A March 2005 VA arteries and veins examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of pain and swelling in his feet since November 2004.  On physical examination, no edema was found.  The diagnosis stated that edema was not found, and that the Veteran's edema was "less likely as not" related to his diabetes mellitus, type 2, as it was not found on examination.

A March 2005 VA peripheral nerves examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of numbness and tingling in his feet since November or December 2004.  On physical examination and monofilament testing, no neurological abnormalities were found.  The diagnosis stated that peripheral neuropathy was not found, and the Veteran's symptoms were not related to his diabetes mellitus, type 2.  The basis was that the Veteran's foot pain was related to the swelling in his feet.

In a September 2005 VA outpatient medical report, the Veteran reported that he had a deformity of the toes, but denied edema, weakness, and numbness.  On physical examination, the Veteran's extremities were without edema and clubbing.  The assessment was diabetes mellitus, type 2.  On diabetic foot examination, the Veteran had deformities of the toes, but no sensory or pulse abnormalities.

In a September 2005 VA outpatient podiatry consultation report, the Veteran complained of pain in the balls of his feet and a stinging sensation in his toes.  On objective examination, the Veteran's pulses were palpable and his sensation was grossly intact.  The Veteran had "multiple digital deformities secondary to his rheumatoid arthritis."  There was pain in both feet.  The assessments were probable neuroma of the second interspace, bilaterally; rheumatoid arthritis with foot deformities; and diabetes mellitus.  The examiner stated that the Veteran was having pads added to his diabetic insoles to relieve pressure on the neuromas and "metheads," and that injection for the neuromas would be considered if the Veteran's pain continued.

A November 2005 VA outpatient medical report stated that the Veteran had a likely neuroma of the second interspace, bilaterally.  The Veteran reported continued pain despite additional padding in his shoes.  On physical examination, the Veteran's pulses were palpable and his sensation was grossly intact.  The Veteran had "digital deformity secondary likely to his rheumatoid arthritis."  There was pain on palpation.  The assessment was probable neuroma, second interspace, bilaterally; rheumatoid arthritis; and diabetes.  The examiner stated that the Veteran's digital deformity was likely secondary to his rheumatoid arthritis, though toe deviation could be secondary to a neuroma.

A December 2006 VA outpatient medical report stated that the Veteran complained of occasional burning/tingling/throbbing in his fourth and fifth toes, bilaterally.  On physical examination, no neurological abnormalities of the feet were noted.  The assessment stated that the Veteran's toe pain "may be neuropathic related to [diabetes mellitus]."  The Veteran was recommended for podiatry evaluation of his toe pain, and the examiner stated "that it may be early evidence of diabetic neuropathy."

In a January 2007 VA podiatry report, the Veteran complained of foot discomfort.  The Veteran's shoes and insole appeared to be wearing out.  On observation, the Veteran's pulses were palpable, bilaterally.  He had digital deformity "secondary likely to his rheumatoid arthritis" with the second and third toes deviating laterally from each other, bilaterally.  The Veteran's fourth and fifth toes overlapped.  There was no edema, erythema, or ecchymosis noted.  The assessment was diabetes with rheumatoid arthritis.  The examiner ordered new shoes and special padded insoles.

A March 2007 VA outpatient medical report stated that the Veteran saw a podiatrist following his last visit and had gotten new shoes.  The Veteran complained of occasional right hand numbness while shaving.  On physical examination, the Veteran's ankles and feet were non-tender, bilaterally.  The Veteran had mildly positive Tinel's sign in the bilateral wrists.  The assessment was rheumatoid arthritis and probable carpal tunnel syndrome of the bilateral wrists.

In a June 2007 VA outpatient medical report, the Veteran complained of occasional tingling in his hands, particularly while shaving in the morning.  After physical examination, the diagnosis was rheumatoid arthritis, active.

In a December 2007 VA outpatient medical report, the Veteran complained of pain in his hands, shoulders and feet.  On physical examination, there was tenderness of the bilateral forefeet.  The assessment was rheumatoid arthritis with moderate disease activity.

A June 2008 VA outpatient medical report stated that the Veteran had mild pain on and off, and multiple skin lesions on the abdominal wall and left thigh for the previous two weeks, after he went canoeing.  On physical examination, the Veteran had skin lesions and mild tenderness of the left third proximal interphalangeal joint, and swelling in his left foot.  The assessments were rheumatoid arthritis, with moderate disease activity and skin rash of questionable etiology.  The Veteran was referred to the emergency department for evaluation of the skin condition.

A June 2008 VA emergency department report stated that the Veteran complained of several weeks of non-healing wounds following a trip to a river.  After physical examination, the diagnosis was irritation and poor healing likely from antibiotic medication.  The Veteran was told to cease using the antibiotic immediately.

A September 2008 VA outpatient medical report stated that the Veteran had very mild foot pain on and off.  On physical examination, the Veteran had mild tenderness of the left third proximal interphalangeal joint and swelling in his left foot.  The assessment was rheumatoid arthritis, with low disease activity.

A November 2008 VA podiatry consultation report stated that the Veteran was seen for evaluation of his feet for new shoes and orthotics.  He reported that his shoes controlled his foot pain well, until approximately three to four months before.  On observation, the Veteran's pulses were palpable, his skin was intact, and no lesions were noted.  The Veteran had digital deformities of the right foot secondary to rheumatoid arthritis, and experienced difficulties with the first and second toes.  The Veteran also had metatarsalgia in the central right foot.  The assessment was diabetes and rheumatoid arthritis.  The Veteran was given a large foam toe spacer to separate his first and second toes, and was scheduled for new shoe insoles, with metatarsal pads.

A December 2008 VA outpatient medical report stated that the Veteran had pain, mostly in the foot joints.  On physical examination, the Veteran had mild tenderness of the left third proximal interphalangeal joint and swelling in both feet.  The assessment was rheumatoid arthritis, with low disease activity.

A June 2009 VA outpatient medical report stated that the Veteran had pain in his forefoot.  On physical examination, the Veteran had tenderness of multiple joints, swelling in the left foot, and disorganized structure of the bilateral forefeet, with metatarsal phalangeal subluxations.  The assessment was rheumatoid arthritis, with moderate disease activity.

In an April 2010 VA diabetes examination report, the Veteran reported experiencing paresthesias and loss of sensation in the bilateral lower extremities.  The Veteran denied experiencing symptoms of peripheral vascular disease of the lower extremity, neurovascular disease, diabetic nephropathy, and skin disorders.  On neurologic examination, no abnormalities were noted.  The diagnosis stated that the Veteran did not have peripheral neuropathy or peripheral edema.

The preponderance of the evidence of record shows that the Veteran's edema, numbness, and pain of the lower extremities are not related to military service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of chronic edema, a vascular disorder, or a neuropathic disorder, and the Veteran himself does not claim that these disorders arose during military service.  Instead, the Veteran claims that they are residual disorders related to his service-connected diabetes mellitus, type 2.  In this regard, the medical evidence of record clearly demonstrates that the Veteran experiences edema and pain in his lower extremities.  However, the preponderance of the medical evidence of record also demonstrates that these symptoms are related to the Veteran's nonservice-connected rheumatoid arthritis, not his service-connected diabetes mellitus, type 2.

The only medical evidence of record which relates these symptoms to the Veteran's diabetes mellitus, is the December 2006 VA outpatient medical report, which stated that the Veteran's toe pain "may be neuropathic related to [diabetes mellitus]" and "may be early evidence of diabetic neuropathy."  However, these statements are speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (stating that medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis to be speculative).  In addition, the Veteran was recommended for a podiatry examination with regard to this issue.  The subsequent podiatry examination found that the Veteran's toe deformities were "secondary likely to his rheumatoid arthritis."

Furthermore, while many earlier medical reports gave diagnoses of both diabetes mellitus and rheumatoid arthritis following the Veteran's complaints of foot pain and swelling, these dual diagnoses almost completely ceased after the January 2007 VA podiatry report.  After that date, the vast majority of the diagnoses or assessments given following these complaints were rheumatoid arthritis.  These rheumatoid arthritis-only diagnoses were given in March 2007, June 2007, December 2007, June 2008, September 2008, December 2008, and June 2009.  In addition, diabetic-related peripheral neuropathy and peripheral edema were not found after physical examination during VA medical examinations in March 2005 and April 2010.

The Veteran's statements are competent to demonstrate that he experiences numbness, pain, and swelling in his extremities.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the Veteran's statements are not competent to demonstrate that those symptoms are related to his service-connected diabetes mellitus.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his numbness, pain, and swelling in his extremities are related to his service-connected diabetes mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the preponderance of the evidence of record shows that the Veteran's edema and pain of the lower extremities are not related to military service or to a service-connected disability.  As such, service connection for edema of the lower extremities and peripheral neuropathy is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's erectile dysfunction claim is based on the assignment of an initial evaluation following an initial award of service connection for erectile dysfunction.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for erectile dysfunction was granted by an August 2005 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7522, effective February 18, 2005.  See also 38 C.F.R. § 4.31 (2010) (where the schedular criteria do not provide for a noncompensable rating, a noncompensable rating will be assigned when the requirements for a compensable rating are not met).  Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  

A March 2005 VA genitourinary examination report stated that the Veteran began experiencing erectile dysfunction approximately three years before.  The Veteran denied experiencing any urinary-related symptoms.  He had near constant erectile dysfunction and absence of ejaculation.  On physical examination, no abnormalities of the genitalia were noted.  The diagnosis was erectile dysfunction.

In a September 2005 VA outpatient medical report, the Veteran denied experiencing dysuria, frequent urination, or hematuria.

A February 2006 VA outpatient medical report stated that the Veteran was taking medication for lower urinary tract symptoms, with nocturia.  The Veteran did not report any present problems.  On physical examination, no abnormalities of the genitalia, scrotum, or testes were noted.  The impression was erectile dysfunction.

In an April 2010 VA diabetes mellitus examination, the Veteran reported that he had experienced erectile dysfunction since approximately 2002.  The diagnosis was erectile dysfunction.

The evidence of record shows that the Veteran's erectile dysfunction is manifested by loss of erectile power.  There is no medical evidence that the Veteran has ever had a deformity of the penis, nor does the Veteran claim such a deformity.  The March 2005 VA genitourinary examination report and the February 2006 VA outpatient medical report both found no deformity of the Veteran's penis on physical examination.  Accordingly, a compensable evaluation for erectile dysfunction is not warranted under Diagnostic Code 7522.  38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522.

Nevertheless, special monthly compensation based on loss of use of a creative organ was granted by the August 2005 rating decision, effective the date of the award of service connection for erectile dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7522 at Note.  The Board has also considered the applicability of other diagnostic codes for rating the disability on appeal, but finds that no other diagnostic code provides a basis for higher rating, as there are no other diagnostic codes which contemplate loss of erectile power.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as deformity of the penis has not been shown by the evidence of record at any time since the grant of service connection for an erectile dysfunction, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for erectile dysfunction inadequate.  The Veteran's erectile dysfunction was evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's erectile dysfunction is manifested by loss of erectile power.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his erectile dysfunction.  A rating in excess of the currently assigned rating is provided for certain manifestations of genitourinary disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's erectile dysfunction and the assigned special monthly compensation more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial compensable evaluation, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

Diabetes Mellitus

Service connection for diabetes mellitus, type 2, was granted by an April 2003 rating decision and a 20 percent evaluation was assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective January 30, 2003.

In an August 2004 VA outpatient medical report, the Veteran reported that he usually exercised for about one and a half hours per day.  In a November 2004 VA outpatient medical report, the Veteran stated that he had been in South Africa for two months, during which time he tried to exercise or walk six miles per day.

A March 2005 VA eyes examination report stated that the Veteran was using oral and insulin control for diabetes.  On optical examination, the Veteran had corrected visual acuity of 20/20, bilaterally.  The assessment was diabetes, with trace non-proliferative diabetic retinopathy of the left eye, with no right eye retinopathy.  The retinopathy was not affecting the Veteran's visual acuity.  The Veteran also had suspected glaucoma, intermittent esotropia at distance in the left eye, trace cataracts, and mild dry eyes, none of which were related to diabetes mellitus.  The medical evidence of record shows that diabetic retinopathy has been consistently diagnosed since March 2005.

In a September 2005 VA outpatient medical report, the Veteran stated that he walked about six miles per day.  In a December 2007 VA outpatient medical report, the Veteran reported that he had injured his shoulder dancing with his wife.  In a March 2008 VA outpatient medical report, the Veteran reported increased joint pain after heavy lifting at his volunteer job.  In a November 2008 VA outpatient medical report, the Veteran stated that he walked about four to five miles per day and volunteered at a recycling center.

A March 2010 VA eye clinic report stated that the Veteran was using oral and insulin control for diabetes.  On optical examination, the Veteran had corrected visual acuity of 20/20, bilaterally.  The assessment was diabetes, with trace non-proliferative diabetic retinopathy in both eyes.

An April 2010 VA diabetes examination report stated that the Veteran's diabetes was being treated with both insulin and oral medication, with insulin more than once per day.  The Veteran had episodes of hypoglycemia reactions or ketoacidosis, but these episodes did not require hospitalization or visits to a diabetic care provider.  The Veteran was instructed to follow a restricted diet, but he was not restricted in his ability to perform strenuous activities.  Following physical examination and diagnostic testing, the diagnosis was diabetes mellitus, type 2, without cardiovascular disease, kidney disease, neurologic disease, or amputation.  The Veteran had residual non-proliferative retinopathy and erectile dysfunction.  The Veteran reported that he went dancing three to four times per week for exercise and went walking daily.

The Schedule provides that assignment of a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is warranted diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 at Note 1.

The medical evidence of record shows that the Veteran's diabetes mellitus is manifested by symptoms requiring insulin, an oral hypoglycemic agent, a restricted diet, and episodes of ketoacidosis or hypoglycemic reactions which do not require hospitalization or visits to a diabetic care provider.  The medical evidence of record does not show that the Veteran's diabetes mellitus has ever required regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The medical evidence of record does not show that the Veteran has been instructed by a physician to regulate or restrict his physical activities due to problems controlling his blood sugar.  In addition, the evidence of record shows that the Veteran regularly engages in strenuous activities and exercise, including walking several miles per day, exercise, dancing, and volunteer work that involves heavy lifting.  Accordingly, the preponderance of the evidence of record does not show that the Veteran's activities have been regulated as a result of his diabetes mellitus.  As such, the Veteran's service-connected diabetes mellitus, type 2, does not meet the criteria for a rating in excess of 20 percent under the provisions of Diagnostic Code 7913.

The Board has considered rating the Veteran's service-connected diabetes mellitus, under all appropriate diagnostic codes.  In this respect it is noted that the medical evidence of record shows that the Veteran's service-connected diabetes mellitus has caused or aggravated diabetic retinopathy and erectile dysfunction.  The Veteran has also claimed that other medical disorders are secondary to his service-connected diabetes mellitus.  However, with the exception of diabetic retinopathy, separate evaluations have already been discussed for all of these disorders in this decision.  With regard to diabetic retinopathy, the medical evidence of record shows that the Veteran's current visual acuity levels would not warrant a compensable evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2010).  Accordingly, additional separate evaluations for diabetic retinopathy as a residual of diabetes mellitus are not warranted.

As such, an increased evaluation for diabetes mellitus is not warranted.  Moreover, as the medical evidence of record does not show that the Veteran's diabetes mellitus has ever required regulation of activities for VA purposes, there is no medical evidence of record that would warrant a rating in excess of 20 percent for his service-connected diabetes mellitus at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for diabetes mellitus inadequate.  The Veteran's diabetes mellitus is evaluated under to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's diabetes mellitus is manifested by symptoms requiring insulin, an oral hypoglycemic agent, a restricted diet, and episodes of ketoacidosis or hypoglycemic reactions which do not require hospitalization or visits to a diabetic care provider.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his diabetes mellitus.  A rating in excess of the currently assigned rating is provided for certain manifestations of diabetes mellitus, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's diabetes mellitus more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.119, Diagnostic Code 7913.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show findings that meet the criteria for an evaluation in excess of 20 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for edema of the lower extremities, to include as secondary to diabetes mellitus, type 2, is denied.

Service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type 2, is denied.

An initial compensable evaluation for erectile dysfunction is denied.

An evaluation in excess of 20 percent for diabetes mellitus, type 2, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


